       Case 2:18-bk-20780-WB Doc 68 Filed 04/01/19 Entered 04/01/19 10:19:16                                            Desc
                          od13vd-VolDismCh13/1307(b) Page 1 of 1
FORM CACB van154−od13vdr
Rev. 06/2017

                                        United States Bankruptcy Court
                                          Central District of California
                                        255 East Temple Street, Los Angeles, CA 90012

                       ORDER AND NOTICE OF DISMISSAL
         ARISING FROM DEBTOR'S REQUEST FOR VOLUNTARY DISMISSAL OF
                        CHAPTER 13 [11 U.S.C. § 1307(b)]
    DEBTOR INFORMATION:                                                            BANKRUPTCY NO. 2:18−bk−20780−WB
    Marine Akrabian
    aka Marina Akrabian, aka Maro Dishoyan                                   CHAPTER 13
    Last four digits of Social−Security or Individual Taxpayer−Identification (ITIN) No(s)., (if any): xxx−xx−9380
    Employer Tax−Identification (EIN) No(s).(if any): N/A
    Debtor Dismissal Date: 4/1/19


    Address:
    1238 W Ave H−6
    Lancaster, CA 93534


Based on debtor's request, IT IS ORDERED THAT:

(1) debtor's bankruptcy case is dismissed; and
(2) the court retains jurisdiction on all issues involving sanctions, any bar against being a debtor in bankruptcy, all issues arising
    under Bankruptcy Code §§ 105, 109(g), 110, 329, 349, and 362, and to any additional extent provided by law.




                                                                                  BY THE COURT,
Dated: April 1, 2019                                                              Julia W. Brand
                                                                                  United States Bankruptcy Judge




Form van154−od13vd Rev. 06/2017                                                                                            68 / WCK
